Citation Nr: 1544681	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-14 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than November 23, 2009 for the award of service connection for a lumbar strain. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected lumbar strain. 

3.  Entitlement to service connection for a right leg disability, to include as secondary to service-connected lumbar strain.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bipolar disorder.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served in the Army National Guard with active duty for training (ACDUTRA) from September 1973 to February 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2011, May 2013, and December 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This case was previously before the Board in May 2015 when the Board reopened the claims for entitlement to service connection for right knee and right leg disabilities.  The reopened claims were remanded for further development along with the claim for an earlier effective date for the award of service connection for a lumbar strain.  These claims have now returned to the Board where they are joined by the claims for service connection for peripheral neuropathy of the bilateral lower extremities and a claim to reopen service connection for bipolar disorder. 

The issues of entitlement to service connection for right knee, right leg, and peripheral neuropathy disabilities, as well as the claim to reopen service connection for a bipolar disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service connection for a low back strain was denied in a November 1999 final Board decision.  He received actual notice of the denial of his claim in November 2000 and no new and material evidence was received in the subsequent year.

2.  The Veteran filed multiple claims to reopen service connection for a low back disability and was denied in December 2003, October 2006, and August 2007 rating decisions. 

3.  The most recent claim to reopen service connection for a low back disability was received by VA on November 23, 2009.  Service connection for a lumbar strain was granted in a May 2013 rating decision and an initial 10 percent evaluation was assigned from November 23, 2009, the date the claim was received.

4.  The award of service connection for a lumbar strain in the May 2013 rating decision was not based on receipt of additional service department records or evidence received within a year of the initial decision considering and denying this claim.

5.  The currently-assigned effective date of November 23, 2009 is the later of the date entitlement to the benefit was shown or the date a valid claim for service connection was received.


CONCLUSION OF LAW

An effective date earlier than November 23, 2009 is not warranted for the award of service connection for a lumbar strain.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.151, 3.303, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that an earlier effective date is warranted for the award of service connection for a lumbar strain.  His initial claim for entitlement to service connection for a low back strain was denied in a November 1999 Board decision.  The Board found that the evidence did not establish the presence of a current chronic low back disability.  The Veteran was informed of the Board decision and did not appeal; the November 1999 decision became final.  38 U.S.C.A. § 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

The Veteran made several attempts to reopen the claim for entitlement to service connection for a low back disability and was denied in December 2003, October 2006, and August 2007 rating decisions.  The most recent claim to reopen service connection was received by VA on November 23, 2009.  In the May 2013 rating decision on appeal, the claim was reopened and service connection was awarded for a lumbar strain.  An initial 10 percent evaluation was assigned effective November 23, 2009, the date VA received the claim to reopen.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2014).  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award of service connection based on new and material evidence received after a final adjudication will be the later of the date entitlement arose or the date of receipt of the reopened claim unless the new and material evidence consists of service department records, in which case the effective date will be the later of the date entitlement arose or the date of receipt of the earlier claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication from or action by a Veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

As already discussed, the Veteran's initial claim for service connection for a low back strain was denied in a final November 1999 Board decision.  Service connection for a lumbar strain was eventually granted in the May 2013 rating decision on appeal with an initial 10 percent evaluation assigned effective November 23, 2009, the date of receipt of the most recent claim to reopen.  The new and material evidence used to reopen the claim did not consist of service department records.  Moreover, there was no pending (unadjudicated) claim of the type contemplated by § 3.156(b), nor was any additional evidence pertinent to the claim received within a year from the November 1999 initial denial of the service connection claim.  

VA is required to evaluate all submissions received during the year period after the initial adjudication of the claim to determine whether they contain new and material evidence.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  In August 2000, VA received correspondence from the Veteran essentially inquiring as to the status of his claim and reporting that he had spent the last three years incarcerated at the Denver State Prison.  In response to the Veteran's communication and in November 2000, the St. Louis RO provided the Veteran with another copy of the November 1999 Board decision and noted the previous mailed copy had been returned as undeliverable.  Thus, the Veteran does not appear to have received notice of the November 1999 Board denial of his claim for service connection for a low back strain until November 2000.  From that point on, the claims file does not contain any other communication from the Veteran or new evidence of any kind until July 2002, when the Veteran filed a claim to reopen service connection for a low back disability.  Therefore, it is clear that no new and material evidence was received by VA within a year from November 1999, the date the Board decision denying his claim was issued, or November 2000, the date the Veteran received notice of the Board decision.  

The Board also has considered whether the record contains any communication from the Veteran dated prior to November 23, 2009, which could be considered an informal claim for benefits.  He had previously attempted to reopen the claim for service connection for a low back disability and was most recently denied in an unappealed August 2007 rating decision.  During the period between August 2007 and receipt of his most recent claim to reopen in November 2009, the record contains no statements or correspondence indicating intent to apply for service connection a low back disability.  The Veteran submitted several statements and argument pertaining to a pending claim for service connection for posttraumatic stress disorder (PTSD), but did not file a new claim to reopen service connection for a low back condition.  Furthermore, while VA and private medical records dated during this period documented ongoing treatment for back pain, these records cannot serve as an informal claim.  Under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA can constitute an informal claim, but only when a formal claim for pension or compensation has been previously disallowed for the reason that the disability is not compensable in degree.  The mere presence of medical evidence also does not establish intent on the part of a Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Merely seeking treatment does not establish a claim, including an informal claim, for service connection.  

Finally, an earlier effective date is not warranted based on the date entitlement to the benefit arose.  Even if the record contained evidence establishing a link between the Veteran's lumbar strain and active duty service prior to receipt of the claim to reopen in November 2009, 38 C.F.R. § 3.400(q)(2) is clear that the effective date for an award of service connection based on new and material evidence is the later of the date entitlement arose or the date the claim was received.  Nelson v. Principi, 18 Vet. App. 407 (2004).  Thus, an effective date earlier than November 23, 2009 for the award of service connection for a lumbar strain is not possible
The pertinent legal authority governing effective dates in this case is clear and specific, and the Board is bound by this authority.  Pursuant to this authority, the Board finds that there is no legal basis by which an effective date for the grant of service connection earlier than August 3, 2001 can be assigned; hence, the claim for an earlier effective date must be denied.  38 C.F.R. § 3.400(b)(2)(i).


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the Veteran initiated an appeal regarding the effective date assigned following an award of service connection.  The claim for service connection for a lumbar strain is substantiated and the filing of a notice of disagreement (NOD) as to the May 2013 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the effective date assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a NOD in response to a decision on a claim, the AOJ must issue a SOC if the NOD is not resolved either by grant of the benefit sought or withdrawal of the NOD.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The June 2015 SOC set forth the relevant criteria for the claim on appeal and the appellant was thus  informed of what was needed to establish an earlier effective date for the award of service connection.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve an earlier effective date for the disability at issue.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  A VA examination is not necessary with respect to the claim for an earlier effective date as the evidence pertinent to this claim consists of information already contained in the claims file.  

For the reasons set forth above, the Board finds that VA has complied with the  notification and assistance requirements.  


ORDER

Entitlement to an effective date earlier than November 23, 2009 for the award of service connection for a lumbar strain is denied.


REMAND

The Board regrets additional delay in this case, but finds that a remand is required to further develop the record and comply with the previous remand instructions.  The Board's May 2015 remand ordered that a VA examination should be obtained to determine the nature and etiology of the claimed right knee and right leg disabilities.  The Board also ordered that the claims on appeal should be readjudicated with consideration of the new evidence.  The record does not indicate that the ordered VA examination was ever provided or that the claims were readjudicated.  Another remand is therefore required to comply with the Board's instructions.  See Stegall v. West, 11 Vet. App 268 (1998).

The Board also finds that additional records of VA treatment must be obtained.  The record contains only two VA clinical records dated after October 2013 and none after September 2014.  In June 2015, the Veteran reported that he had received recent treatment at the St. Louis VA Medical Center (VAMC).  The procurement of potentially pertinent VA medical records referenced by the Veteran is required and an attempt to obtain the most recent VA records must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records of treatment from the St. Louis VAMC for the period beginning October 2013.  All records received pursuant to this request must be associated with the claims file.

2.  Then, schedule a VA examination by an appropriate medical professional other than the physician who conducted the April 2013 VA evaluation to determine the nature, extent, and etiology of any currently diagnosed right knee and right leg disability.  The claims file, including a copy of this remand, must be made available to the examiner.  The examiner should answer the following questions:

 (a)  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently diagnosed right knee disability, to include rheumatoid arthritis, is related to the Veteran's military service?

 (b)  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that such disability was caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected lumbar strain? (If the Veteran is found to have a right knee disability that is aggravated by his service-connected lumbar strain, the examiner should quantify the approximate degree of aggravation.)

 (c)  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently diagnosed right leg disability is related to the Veteran's military service?

 (d)  Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability was caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected lumbar strain? (If the Veteran is found to have a right leg disability that is aggravated by his service-connected lumbar strain, the examiner should quantify the approximate degree of aggravation.)

The examiner must specifically address the May 2006 VA chiropractor's diagnosis of lumbar facet syndrome and diffuse radiculitis with associated lumbar subluxation complicated by degenerative disc disease (DDD).  The examiner must also address the Veteran's lay statements regarding his in-service back/leg injury and secondary service connection.
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question presented without resort to speculation, he or she should so indicate and provide the reason that an opinion would be speculative.

4.  Readjudicate the claims on appeal with consideration of all the evidence of record.  If the benefits sought on appeal are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


